UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANDREW E. VAIL,

                                 Plaintiff,

         against
                                                          CIVIL ACTION NO.: 18 Civ. 11822 (VEC) (SLC)
THE CITY OF NEW YORK,
                                                                            ORDER
                                 Defendant.

SARAH L. CAVE, United States Magistrate Judge:

         As no response to the Motion to Dismiss the Third Amended Complaint has been filed,

Plaintiff is directed to respond by December 4, 2019 or the motion will be deemed fully briefed.

         The Clerk of Court is respectfully directed to mail a copy of this order to the below

address.




Dated:             New York, New York
                   November 20, 2019

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge

Mail to:           Andrew E. Vail
                   301 W. High Street
                   Lawrenceburg, IN
                   47025
